SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras reports a production record of 40,000 barrels per day at Cascade and Chinook Rio de Janeiro, March, 6 th , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that, on March 04 th , 2014, production at Cascade and Chinook fields hit 40,000 barrels per day. This figure represents a new production record for the fields, which produce through three wells in Cascade and two wells in Chinook. This achievement is due to the start-up of two new wells, Chinook-5 and Cascade-6, which added 28,000 barrels per day to the previous production of 12,000 barrels per day. Cascade and Chinook fields are located 260 km south of the coast of Louisiana and 24 km apart, at a water depth of 2,500 meters. The wells have an average depth of 8,000 meters and produce to the BW Pioneer vessel, the first FPSO (Floating Production Storage and Offloading) approved to operate in the U.S. Gulf of Mexico. The oil is transferred from the FPSO to shuttle tankers and delivered to refineries and terminals along the North American coast. Petrobras America, Inc is the operator in both fields, and owns 100% of the stakes in the Cascade field and 66.7% in the Chinook field, in partnership with Total E&P USA, Inc, which holds the remaining 33.3%. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 6, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
